    Case: 1:19-cv-03656 Document #: 25 Filed: 08/01/19 Page 1 of 2 PageID #:74



                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

Sharon J. Helzer,

              Plaintiff,                          Case No. 19-cv-3656

              v.                                  Judge John Robert Blakey

Florida Department of Education, et al.

              Defendant.

                           CASE MANAGEMENT ORDER

       Consistent with proceedings in open court on August 1, 2019, the Court sets
the following case management dates:

Case Management Conference (CMC)                              Thursday, August 01, 2019
Deadline for final Rule 26 disclosures                        Thursday, August 15, 2019
Deadline for final written discovery to issue                 Thursday, August 29, 2019
Deadline for any amendments (new allegations, claims, or      Monday, January 20, 2020
parties)
Final Discovery Status (FDS)                                  Tuesday, January 28, 2020
                                                              at 9:45 a.m. in Courtroom
                                                              1203.
Close of Fact Discovery                                       Monday, February 17, 2020
Deadline for filing dispositive motions                       Monday, March 09, 2020
Deadline for responses to dispositive motions                 Monday, March 30, 2020
Deadline for replies in support of dispositive motions        Monday, April 06, 2020
Hearing on any dispositive motions                            Tuesday, June 02, 2020 at
                                                              9:45 a.m. in Courtroom 1203.
Deadline for filing the Final Pretrial Order and motions in   Tuesday, July 07, 2020
limine
Deadline for filing responses to motions in limine            Tuesday, July 14, 2020
Final Pretrial Conference                                     Monday, July 27, 2020 at
                                                              1:30 p.m. in Courtroom 1203.
Trial                                                         Monday, August 3, 2020 at
                                                              10:30 a.m. in Courtroom
                                                              1203.




      The parties are expected to review and comply with the Court’s standing
orders, including the order on proposed pretrial procedures (including motions in
limine) and the Court’s jury selection protocol in civil cases, which are available on
Judge Blakey’s information page on the Court’s official website:
    Case: 1:19-cv-03656 Document #: 25 Filed: 08/01/19 Page 2 of 2 PageID #:74

www.ilnd.uscourts.gov. The parties should be aware that if they resolve their dispute
on or after the first day of jury selection, the Court will assess juror costs.




Dated: August 1, 2019

                                             Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge




                                         2
